Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-20 are pending.
	Claims 11-14 and 16-18 are withdrawn.
	Claims 1, 5-11, 15, 16, and 19 are currently amended.
	Claim 20 is newly added.
	Claims 1-10, 15, 19, and 20 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(a)
The rejection of claims 6 and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AJA), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the claim amendments, dated 01/04/2022.

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 1-4, 15, 19, and newly added claim 20, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AJA), first paragraph, as failing to comply with the written description requirement is maintained.

Response to Arguments
In Applicant Arguments, dated 01/04/2022, Applicant asserts that the relevant art is not an unpredictable art and that the specification discloses a sufficient number of species to reflect the variation in the genus claimed. As evidence of this assertion, Applicant points out portions of the specification that detail the means for determining whether a particular antibody binds to the same epitope as the claimed anti-CLDN18.2 antibody, as well as art-known means for determining whether two antibodies compete for binding to the same antigen, including a competitive antibody binding assay and competitive ELISA. Applicant also points out Examples 6 and 7.4 of the specification, which detail the specificity and high cytotoxic potency of anti-CLDN18.2 antibodies that bind the same epitope as the claimed anti-CLDN18.2 antibody. Applicant further asserts that the claimed bispecific antibody constructs have potent EC50 values when compared with bispecific antibody constructs that bind a different epitope of CLDN18.2. To conclude Applicant asserts that “the specification provides ample description of the methods whereby one skilled in the art would be able to recognize and distinguish members comprised within the genus of antibody constructs of claim 1, specifically, which antibody constructs comprise light and heavy chain CDR sequences and VH and VL regions that give rise to anti-CLDN18.2 antigen-binding domains capable of binding to the same epitope as the anti-CLDN18.2 antibody, and which antibody constructs comprise an EC50 value ˂ 500 pM. As such, the claims are fully described by the specification.”
	These arguments have been fully considered but are not deemed persuasive. Following a review of the specification, Applicant has disclosed multiple anti-CLDN18.2 antibodies that meet the limitations of claim 1; however contrary to Applicant’s assertion, it is submitted that the the rules that govern Ab-Ag recognition, including which parts of the Ab structure underlie Ag recognition and how and why certain determinants on the Ag are selected as epitopes, are not as well characterized. Understanding the mechanisms that underlie Ab-Ag recognition, therefore, is crucial for understanding immunity (emphasis added).” See p. 1. The determination of an antibody epitope is further complicated, because while epitope determination methods are known in the art, said methods often identify linear epitopes, which may not reflect epitopes in their active state - “Existing tools for identification of Ab epitopes (such as X-ray crystallography, pepscan, phage display, expressed fragments, partial proteolysis, mass spectrometry, and mutagenesis analysis) are not only expensive, laborious, and time consuming but also fail to identify many epitopes. When talking about protein Ags, most of these methods typically identify linear stretches as epitopes, while, arguably, most of the epitopes on protein Ags are conformational and even discontinuous. As for computational approaches, despite more than 30 years of efforts, existing B-cell epitope prediction methods are not accurate enough and are, therefore, not widely used.” See p. 2 of Ofran et al. At p. 2 and 3, Ofran et al. teach that the 
Applicant is reminded that although screening techniques can be used to isolate antibodies that bind to the same epitope as the claimed anti-CLDN18.2 antibody, the written Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 

Conclusion
Claims 5-10 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642